DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant filed a preliminary amendment on March 10th, 2021.
	Applicant cancelled claim 1.
	Applicant added new claims 2 – 19.
	The pending claims are 2 – 19.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/119,582, filed on August 17th, 2016 (Japanese Application JP2014-045763 filed March 7th, 2014).

Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 1st, 2021, August 19th, 2021, and December 1st, 2021 were filed before the mailing date of the First Action on the Merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Due to the excessively lengthy Information Disclosure Statement submitted by applicant, the examiner has given only a cursory review of the listed references.  In accordance with MPEP 609.04(a), applicant is encouraged to provide a concise explanation of why the information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability.  Applicant is required to comply with this statement for any non-English language documents.  See 37 CFR § 1.56 Duty to Disclose Information Material to Patentability.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Terminal Disclaimer
The terminal disclaimer filed on March 10th, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents #10,455,243 and #11,122,280 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 2 – 19 are allowed.

The following is an examiner’s statement of reasons for allowance: Claim 2 is the representative claim.  Claim 2 recites similar allowable subject matter as allowed in US Application 16/549,024 specifically claim 1 and thus similar reasons apply.  Claim 2 recites a container / descriptor with information about layers and level used in inter layer prediction (the hierarchical information as a result from the hierarchical encoding performed) with considerations given to low / high levels used to organize frames / pictures with additional frame rate considerations to adjust the frame rates based on display capability.
Regarding claim 12, see claim 2 which is the apparatus performing the steps of the claimed method and thus is similarly Allowable.
Regarding claims 3 – 11 and 13 – 19, see independent claims 2 and 12 respectively from which the dependent claims depend from thus are similarly Allowable.

The Examiner notes in the Conclusion section Pertinent Art found in updated search and consideration and updated Interference Search.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
References found in updates search and consideration include: Yuzawa, et al. (US PG PUB 2020/0359044 A1 referred to as “Yuzawa” throughout) teaches in Figures 3 and 7B the similar load balancing problem (Figure 3) with a “max” parameter (Figure 7B), but not the low / high level considerations as claims or a hierarchical encoding structure as claimed / taught by the present invention.  Lee, et al. (US Patent #9,838,702 B2 referred to as “Lee” throughout) in Figures 4 and 5 the use of sub layers for hierarchical encoding / transmission of frames with inter prediction dependencies, but lacks teachings of a table and level information with associations as in the present invention.
Reference found in updated Interference Search include: Bar Bracha, et al. (US Patent #9,591,316 B2 referred to as “Bar” throughout) teaches in Figure 6 relationships between layers but lacking the high / low level considerations and associations in a table / signaled format as claimed in the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler W Sullivan whose telephone number is (571)270-5684. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





/TYLER W. SULLIVAN/Primary Examiner, Art Unit 2487